Title: From George Washington to William Dobbs, 28 August 1781
From: Washington, George
To: Dobbs, William


                        
                            sir
                            Chatham 28th Augst 1781
                        
                        Some particular Circumstances having produced an Alteration in my Plan of Operations—there will be no
                            Occasion for the Services of the Pilots at present—they may therefore be desired to return to their several Homes as soon
                            as they please.
                        You will make a Return to me of the Expence incurred by your & the Other Pilots Attendance on this
                            Call—& I will endeavour to procure you Payment as soon as may be. I am &ca
                        
                            G.W.
                        
                    